Title: From John Adams to Benjamin Rush, 19 December 1811
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy December 19. 1811

When I was a Boy, not ten years old, I heard Smith Richard Thayer, a great Authority, say “When Duty and Interest go together, they make Staving Work”
By your own Shewing it was Richards Duty to be over ruld or ruled over by his Wife: and by my Shewing I shall make it appear to be his Interest.
He will Soon be Secretary of the Treasury. Or he may be a Judge of the Supream Court, or an Ambassador abroad when he pleases: or perhaps Vice President or President. Pensilvania has not had her Share, and Virginia a fourfold Proportion of American Honours. Virginia must now Court Pensilvania and New York too, or those two last will Soon join New England and play the Mischief, with the first. The Reason why Pensilvania had not her Share in the first twelve years, was that Pensilvania appeared, According to Farmers Dæmonology, to be Seized by the Spirit which entered into the Swine and rushed down Steep into the Sea. Mifflin, McKean, Dallas, all of you indeed, Seemed to have adopted what The great Randolph calls “The infernal Principles of French Fraternization.” They were for going to War with England, and forming a closer Alliance with Robespierre and his forerunners and after followers. I thought this Project no better than making a League with The Devil. I have wondered that Jefferson did not promote Pensilvanians. I am glad Madison begins to think of it.
I know how it is.—It is So Sweet fatigued at Night with Study and Business, to sit down and chat with Consort and Daughters and Son Richard and his fascinating Wife that you cannot bear to think of loosing any part of the Entertainment. Just So have I fretted Several Times when they have taken away from me my Comfort.
But Non Nobis, Non nobis Solis nati Sumus.
Mrs Smith’s Breast is “perfectly and radically healed.” Her Arm is Weak and Stiff, but the Surgeons Say it will be perfectly restored by time.
Your mute Art is far preferable to the loquacious ones. What becomes of all the great Talkers? What happened to Cicero Demosthenes Burk Fox Pitt, Otis, Patrick Henry, R. H. Lee Bayard, Ames, Dexter, Harper, and a thousand others? I some times think that orators are unfit for Judges or Legislators or Executive offices; any Thing that requires cool deliberation and deep Judgment. A mute Franklin or a mute Washington or even a mute Jefferson is not to be found among all our orators; at least in Success and popular Importance. What will become, too, of our two great reigning Orators, Randolph and Quincy? They had better hold their Tongues.
The Winds begin to rustle, the Clouds gather, it grows dark; Will these airy Forces rear up the Ocean to a foaming Fury? A Spirit Seems to be rising; a Spirit of Contrition and Shame at our long Apathy and Lethargy; a Spirit of Resentment of Injuries; a Spirit of Indignation at Insolence: and what to me is very remarkable, a Spirit of greater Unanimity, than I have ever witnessed in this Country for fifty years. What Say you to your Friend?

John Adams